Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/394,170 filed on 8/4/2021 have been considered.  Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 9-10, 12 and 14-20 of U.S. Patent No. 11,115,384. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims 1-20 of the instant application are anticipated by the limitations recited in the claims1-3, 6-7, 9-10, 12 and 14-20 of U.S. Patent No. 11,115,384.
Allowable Subject Matter
Given that a Terminal Disclaimer is provided for the Double Patenting rejections above, claims 1-20 are allowed for the following reasons:  
None of the prior art of record alone or in combination clearly discloses “storing a cleared domain names list; receiving a DNS request sent by a non-logged in user device on a first network; proxying the DNS request to an external DNS server as a proxied DNS request sent on a second network; receiving a DNS reply from the external DNS server on the second network, the DNS reply being a reply to the proxied DNS request; determining whether a domain name specified within the DNS reply matches any cleared domain name on the cleared domain names list; and in response to determining that the domain name specified within the DNS reply matches a cleared domain name on the cleared domain names list, a) dynamically reconfiguring a firewall controlling access between the first network and the second network to ensure a resolved IP address specified in the DNS reply is included in a cleared internet protocol (IP) addresses list in the firewall, and, after ensuring the resolved IP address is included in the cleared IP addresses list in the firewall, b) proxying the DNS reply back to the non-logged in user device via the first network; wherein the firewall is operable to control access between the first network and the second network at least by receiving one or more connection requests originating from the non-logged in user device on the first network that have a destination IP address on the second network, directly allowing the connection requests to pass to the destination IP address on the second network in response to the firewall determining that the destination IP address matches a cleared IP address on the cleared IP addresses list, and by blocking other connection requests originating from the non-logged in user device to an other destination IP address on the second network in response to the firewall determining that the other destination IP address does not match any cleared IP address on the cleared IP addresses list.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435                                                                                                                                                                                                        
/HOSUK SONG/Primary Examiner, Art Unit 2435